DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention I in the reply filed on January 20, 2022 is acknowledged.  The traversal is on the grounds that the scope of invention I and the scope of invention II overlap and is found to be persuasive. Therefore, the requirement for restriction set forth December 10, 2021 is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2 – 5 and 11 – 14 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Specifically, at Lines 11 – 12 of Claim 2 and Lines 11 – 12 of Claim 11 (Line reference made by line number of claim, not page line): the recitations “a first switch and a second switch that are electrically connected in parallel” are not enabled by the Specification. For example, Figure 6 show switches SW1 and SW2 which correlate to the claimed switches. However, switches SW1 and SW2 are not electrically connected in parallel because each switch shares only one node (i.e. connection point to the left and Claims 3 – 5 and 12 – 14 fall rejected with Claims 2 and 11, respectively, due to dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurasawa et al. (United States Patent Application Publication US 2019/0012016 A1), hereinafter referenced as Kurasawa.
Regarding Claim 1, Kurasawa discloses “A sensing unit” (Figure 8, Items 1 ‘display device’, TDL ‘second electrodes’, 33 ‘first electrodes’, Paragraph [0106], Lines 1 - 7 (Notice that display device provides capacitive touch sensing unit via electrodes TDL and 33.)), “comprising: a base” (Figures 5 and 8, Item 31 ‘second substrate’), “first electrodes arranged on the base, extending lengthwise individually in a first direction, and spaced apart from each other in a second direction different from the first direction” (Figures 5 
Regarding Claim 8, Kurasawa discloses everything claimed as applied above (See Claim 8). In addition, Kurasawa discloses “wherein the first electrodes, the second electrodes, and the third electrodes include at least one of a silver nanowire, a metal mesh, and a carbon nanotube (CNT)” (Paragraph [0098], Lines 2 – 5 (Notice that of the group of first electrodes TDL, second electrodes 33, and third electrode 24, the first electrodes TDL include at least a metal mesh. Also, notice that Claim 8 is met with respect to the “at least one of” condition.)).
Regarding Claim 10, Kurasawa discloses “A display device” (Figure 8, Item 1 ‘display device’), “comprising: a display unit” (Figure 8, Item 6 ‘liquid crystal layer’ (Notice that liquid crystal layer provides a display functional layer.)), “a sensing unit disposed on the display unit” (Figure 8, Items 1 ‘display device’, TDL ‘second electrodes’, 33 ‘first electrodes’, 24 ‘third electrode’ Paragraph [0106], Lines 1 - 7 (Notice that electrodes TDL, 33, and 24 are at least part of sensing unit to sense input.), “a window unit disposed on the sensing unit” (Figure 5, Item 50 ‘cover member’ (Notice that cover member 50 provides a window unit on top of the sensing unit comprised of at least the above mentioned electrodes.)), “wherein the sensing unit comprises: a base” (Figures 5 and 8, Item 31 ‘second substrate’), “first electrodes arranged on the base, extending lengthwise individually in a first direction, and spaced apart from each other in a second direction different from the first direction” (Figures 5 and 8, Items TDL (Notice that second electrodes TDL provide first electrodes arranged on base 31, which extend lengthwise in .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (United States Patent Application Publication US 2017/0112445 A1), hereinafter referenced as Wang, in view of Quan et al. (United States Patent Application Publication US 2020/0305740 A1), hereinafter referenced as Quan.
Regarding Claim 17, Wang discloses “A method of sensing performed by a display device, the method comprising: sensing a change of a first capacitance in a vertical direction perpendicular to a face of the display device for sensing of a touch on the display device” (Figures 1 and 4 (Notice that computing device 106 having a display 402 performs sensing of a change of capacitance in a direction vertical direction perpendicular to the face of the display device (see Figure 1, top, left for the capacitance sensing of finger of  sensing a change of a second capacitance [ ] for sensing of a heart rate” (Figure 4 Item 414 ‘Heart Rate Detection Manager’, and Paragraph [0032], Lines 16 – 22 (Notice the subtle fluctuations of capacitance are detected to determine heart rate via processing in the heart rate detection manager 414.)). However, Wang fails to explicitly disclose sensing of “fringe capacitance” for heart rate sensing.
In a similar field of endeavor, Quan teaches the utilization of changing fringe capacitance to monitor pulse-wave events (Paragraph [0063], Lines 1 – 2 and 11 – 14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide sensing via a “fringe capacitance” because one having ordinary skill in the art would want to measure small pressure differences and/ or surface displacements of the skin (Quan, Paragraph [0042], Lines 24 – 28).
Allowable Subject Matter
Claims 6, 7, 9, 15, 16, and 18 - 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
In the prior art of record, it has been shown to provide the limitations of Claim 1 from which Claims 6, 7, and 9 are dependent. However, it has not been shown in the prior art of record to provide for the limitations of Claims 6, 7, and 9 in individual combination with those of Claim 1 through claim dependency.

Finally, In the prior art of record, it has been shown to provide the limitations of Claim 17 from which Claims 18 - 20 are dependent. However, it has not been shown in the prior art of record to provide for the limitations of Claim 18 in combination with those of Claim 18 through claim dependency. Notice that Claims 19 and 20 are further dependent upon the combined subject matter of claims 17 and 18 not shown in the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683    
March 10, 2022